UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7193



DAVID A. DAVIS,

                                              Plaintiff - Appellant,

          versus

PAUL J. DAVIS, Parole Chairman; RICHARD A.
LANHAM, Commissioner of Corrections; THOMAS R.
CORCORAN, Warden; THOMAS PASSARO, Facility
Administrator;   DAYENA    CORCORAN,    Acting
Supervisor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frederic N. Smalkin, District Judge. (CA-95-870-S)


Submitted:   December 14, 1995            Decided:   January 23, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Davis, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his action which was styled as a 28 U.S.C. § 2254 (1988)

petition, but construed by the district court as a civil rights

complaint filed pursuant to 42 U.S.C. § 1983 (1988). We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Davis v. Davis, No. CA-95-870-S (D. Md. July 18,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2